Citation Nr: 0505081	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  00-24 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1985 to May 
1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1988 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2004, the case was remanded by the Board for further 
development.  


FINDING OF FACT

The veteran suffers from a psychosis which was first 
manifested within one year of his discharge from active duty 
service. 


CONCLUSION OF LAW

The veteran's psychosis is presumed to have been incurred 
during his active duty service.  38 U.S.C.A. §§ 1101, 1131, 
1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records appear to be negative 
for any psychiatric disorders.  His May 1987 separation 
examination evaluated his psychiatric status as normal.  In 
his November 1993 claim and January 2005 informal hearing 
presentation, the veteran claimed that his psychiatric 
problems, to include schizophrenia, started in 1986.  A 
January 1989 letter from a private doctor, who is a 
psychiatry professor MD, Dr. K.K.S., stated that the veteran 
was an individual whose symptoms were consistent with a long-
standing paranoid type of psychotic mental disorder.  The 
doctor indicated that the veteran was very reluctant to 
provide meaningful cooperation and was superficially 
cooperative.  Dr. K.K.S. opined that the veteran did not have 
or was not willing to give information regarding some of the 
secondary symptoms which would cause one to diagnose him to 
be suffering from schizophrenic disorder.  In a January 2000 
letter, Dr. K.K.S. stated that the veteran's mental illness 
existed many years prior to the 1989 letter and that it was 
not possible to pinpoint an exact date of any mental illness 
in most cases.  In a follow-up July 2000 letter, the doctor 
further clarified that in his January 1989 letter he 
indicated that the veteran had a mental illness of chronic 
nature, meaning years rather than months.  The doctor stated 
that the exact date of the veteran's mental illness could not 
be exactly pinpointed and opined that it is highly probable 
that the veteran was mentally ill in 1988.  The doctor 
concluded that it was very likely that the veteran was ill in 
January-March 1988.  

A September 2000 VA examination diagnosed the veteran with 
bipolar affective disorder with no evidence of schizophrenia.  
The examiner stated that the veteran tried to endorse 
symptoms of psychosis, including auditory hallucinations and 
paranoid ideations but was not able to specify the source of 
the auditory hallucinations.  The examiner stated that 
auditory hallucinations of schizophrenia are outside a 
person's head and the veteran reported having hallucinations 
inside his head.  Therefore the examiner opined that the 
veteran could not be diagnosed with schizophrenia.  The 
examiner stated that it is more likely than not that the 
veteran had affective disorder rather than a thought 
disorder.  The examiner opined that the veteran's condition 
was not created by his military service and more likely than 
not had a hereditary pattern.

The Board notes that the veteran's claims folder is replete 
with private medical evidence from the 1990s to 2000 
diagnosing the veteran with schizophrenia.  Apparently 
between February 1989 and April 1989, a medical record from 
the Orange County California Health Care Agency Mental Health 
Services diagnosed the veteran as bipolar depressed with 
psychotic features.  In November 1990 the agency diagnosed 
the veteran with schizophrenia and in October 1991 it 
diagnosed the veteran with schizophrenia, paranoid type, 
chronic.  The veteran's September 1993 discharge summary from 
a psychiatric hospital diagnosed the veteran with 
schizophrenia, chronic paranoid type exacerbation.  Other 
private medical records dated October 1993 also diagnosed the 
veteran with schizophrenia, paranoid type, chronic.  A 
February 1996 psychiatric discharge diagnosis from UCI 
Medical Center diagnosed the veteran with schizophrenia, 
chronic paranoid type, in acute exacerbation and stated that 
the veteran had an approximately 10 year history of chronic 
relapsing schizophrenia.  In August 1999 and December 2000 
letters from College Health Care Partners, it was indicated 
that the veteran was being treated for schizophrenia chronic 
undifferentiated type.  The letters stated the veteran was 
treated with Orange County Mental Health from January 1995 to 
August 1997, when he was transferred to College Health.  The 
veteran reported that his symptoms first began in 1985 when 
he started hearing voices.  

In June 2004, the Board remanded for a VA medical examination 
as to the nature and etiology of any psychiatric disorders.  
The veteran was scheduled for a VA examination in July 2004, 
however, he failed to report.  Thus, the Board must base its 
decision on the evidence of record.

The Board notes that the veteran failed to report for the 
July 2004 VA examination and clarification is lacking as to 
whether the veteran has a psychiatric disorder related to 
service and/or a psychosis that was manifested during the 
veteran's first year of discharge from service.  However, the 
evidence does show that the veteran has a history of 
schizophrenia.  As discussed above, although the VA examiner 
during the September 2000 VA examination did not diagnose the 
veteran with schizophrenia and opined that his psychiatric 
problems are not related to service, the claims folder is 
replete with treatment records from the 1990s with treatment 
for schizophrenia.  Furthermore, Dr. K.K.S., who treated the 
veteran in the late 1980s for mental disorders, in his July 
2000 letter, indicated that it is highly probable that the 
veteran was mentally ill in January-March 1988, which would 
have been within his first post-service year.  Thus, in 
giving the veteran the benefit of the doubt, the Board finds 
that the evidence is in relative equipoise with regard to the 
claim.  Therefore, service connection is warranted for a 
psychosis manifested within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, with regard to the benefit being 
granted by the Board in this decision, the Board need not 
consider the question of VCAA compliance since there is no 
detriment to the veteran in light of the favorable 
disposition.  


ORDER

Entitlement to service connection for a psychosis is 
warranted.  The appeal is granted. 


	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


